DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the edge of the second shell portion extends in the overlapping portion in an undulating manner in the shell longitudinal direction of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 objected to because of the following informalities:  in line 2, “a second end region located opposite the first edge an inclination” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the shell portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 8-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the claims defines “the shell portion” but Claim 1 which it defines on define “a second shell portion” and “a first shell portion”, as such it is unclear if “the shell portion” is one of the first or second shell portions or if it is a different shell portion.  Therefore the claims are unclear and therefore indefinite.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 uses the language “a large number” which is indefinite as it is not clear what is considered “a large number”.  The Examiner suggest using the language --a plurality of-- rib frames or longitudinal carriers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US PgPub#2009/0148647).
For Claim 1, figures 10-18 of Jones ‘647 disclose a shell arrangement for a fuselage of an aircraft, having a first shell portion (208) which extends in a curved manner in a shell peripheral direction; and a second shell portion (208) which extends in a curved manner in the shell peripheral direction; wherein, in an overlapping portion of the shell arrangement, a first end region of the first shell portion and a second end region of the second shell portion overlap each other in the shell peripheral direction and a first outer surface of the first shell portion and a second inner face of the second shell portion are adhesively bonded (cured) to each other by an adhesive layer; and wherein an edge of the first shell portion which terminates the first end region with respect to the shell peripheral direction extends in the overlapping portion in an undulating manner (210) in a shell longitudinal direction which extends transversely relative to the shell peripheral direction. 
For Claim 2, figures 10-18 of Jones ‘647 disclose that the second shell portion has in the second end region an inclination which is defined by a second outer face of the second shell portion which is oriented in an opposite direction to the second inner face and which reduces a thickness of the second shell portion in the shell peripheral direction to form an edge which terminates the second end region with respect to the shell peripheral direction. 
For Claim 5, figures 10-18 of Jones ‘647 disclose an edge of the second shell portion which terminates the second end region of the second shell component with respect to the shell peripheral direction extends in the overlapping portion in an undulating manner in the shell longitudinal direction. 
For Claim 6, figures 10-18 of Jones ‘647 disclose that the edge of the first shell portion forms in the overlapping portion at least one wave having a wavelength in the shell longitudinal direction and an amplitude in the shell peripheral direction.
For Claim 7, figures 10-18 of Jones ‘647 disclose that the edge of the first shell portion extends in a from of a triangular wave.
For Claim 8, figures 10-18 of Jones ‘647 disclose that the shell portion extends in a curved manner in a shell peripheral direction and a first edge of the shell portion which terminates the shell portion with respect to the shell peripheral direction extends at least partially in an undulating manner in a shell longitudinal direction which extends transversely relative to the shell peripheral direction.
For Claim 9, figures 10-18 of Jones ‘647 disclose that the shell portion has a in a second end region located opposite the first edge an inclination which is define by a convex-curved outer face of the shell portion and which reduces a thickness of the shell portion in the shell peripheral direction to form a second edge which terminates the second end region with respect to the shell peripheral direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US PgPub#2009/0148647).
For Claim 3, while paragraph [0061] of Jones ‘647 discloses an inclination length to inclination height ratio of 80:1, it is silent about it being between 20:1 and 40:1.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a range of different length to height ratios, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For Claim 10, while Jones ‘647 discloses the fuselage of the aircraft, it is silent about the skin of the fuselage connecting to rib frames and longitudinal carriers.  However, the Examiner takes Official Notice that it is well known and costumery for fuselage structures to have an outer skin that is connected to rib frames and longitudinal carriers to support the skin.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Jones ‘647 to have known rib frames and longitudinal carriers to support the skin of the fuselage.


Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        8/13/2022